DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 12/18/2020 with effective filing date of 7/10/2020 based on provisional application 63/060556.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 8, and 17 are independent claims.


Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “214-4” has been used to designate two arrows in different directions in Fig. 2.  Furthermore, within the context of filed specification [0060-0061], 214-4 and 214-5 appear to have been mislabeled, where they should have been swapped in Fig. 2.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 324-1, 324-2 (Fig. 3, filed specification [0073-0074]).  
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (paragraphs in specification as filed):
210-2 in [0049-0051, 0069], 
214-6 in [0062],
418 in [0097, 0122].
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The disclosure is objected to because of the following informalities:
“312-1, 312-2” is cited in paragraph ¶0073-0074. It appears that the applicant intended to refer to “324-1, 324-2”.
“512-d” is cited in paragraph ¶0105-0109. It appears that the applicant intended to refer to “514-d” according to the context of those paragraphs.
Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14, 17 are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), and Uraizee et al. (US Pub 20160094499, hereinafter Uraizee).

Per claim 1, Barzilay teaches:
A mobile device, comprising: ([0146] Fig. 1: Fig. 1 shows a plurality mobile device such as PDA 101A and laptop 101B); 
	A touch sensitive display configured to display at least one user interface (UI) of a mobile collaborative application; ([0177] fig. 2 shows input/output circuitry which include a touch screen; [0188] Fig. 3A shows a UI for a mobile collaborative application);
	at least one processor operatively coupled to the touch sensitive display; and ([0179] Fig. 2 shows a processor 202 coupled to the input/output circuitry);
	a memory operatively coupled to the at least one processor, wherein the at least one processor is configured to perform operations comprising: ([0177] Fig. 2 shows memory 201 coupled to the processor);
		displaying, on the touch sensitive display, the at least one UI, wherein the at least one UI includes a virtual toolbar with a plurality of displayed options, a message input region, a virtual keyboard, and a chat history region; ([0192-0193] Fig. 3C shows a virtual toolbar with a plurality of options including attachment object 305, emoticon icon and “@” icon, etc., a message input region 304, [0190] Fig. 5B shows a chat history region above the message input box 304, conversation feed associated with a group based communication channel is rendered to the first pane when the user accesses the channel; [0177] input circuitry include soft keys as input mechanism);
		receiving user input corresponding to the plurality of displayed options, while displaying the at least one UI of the mobile collaborative application; ([0193-0194] the paperclip icon 305 is selectable by the user to attach object);
		…
		displaying, on the touch sensitive display, a representation of a selected collaborative document option in the message input region, [([0194] upon user selection of the attachment(s), the attachment(s) may be depicted as part of the draft message in the composer interface such that the draft message with attachments appended scrolls as a singular object);
		sending, to a target user, a message based at least on the selected collaborative document option; and ([0194-0195] user can send the draft message with the attachment(s) to another user or group-based communication thread/channel);
		… .

	Although Barzilay teaches sending the composed message with attachments to a direct/thread/channel conversation ([0193-0195]), Barzilay does not explicitly teach displaying the attached document in the chat history region; Rose teaches:
		displaying, on the touch sensitive display, at least a representation of the selected collaborative document option in the chat history region, wherein the representation of the selected collaborative document option includes a collaborative document title and collaborative document pictogram associated with the selected collaborative document option. ([0128-0130] Fig. 3A shows representations of documents in the chat history region 307 with document title and pictogram);
		Rose and Barzilay are analogous art because they both teaching methods sharing documents in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay and Rose before him/her, to modify the teachings of Barzilay to include the teachings of Rose so that part of document details can be previewed in the chat history region. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better visualization of shared resources as previews in the group-based communication interface ([0076]).

	Additionally, Barzilay teaches conversation contents including document being stored in server for indexed for searching ([0167-0168]), but Barzilay-Rose do not explicitly teach the attachments being stored in external storage when it’s displayed in the message compose region, and display of selectable collaborative document options in response to a user input on one of the plurality of display options; Uraizee teaches:
		… 
		displaying, on the touch sensitive display, one or more collaborative document options based at least on the user input associated with a first displayed option of the plurality of displayed options; ([0045-0046] Fig. 5A shows a list of document options 510 in response to user selection of “Attach File” control element 506 via touch input, where the communication application 502 can be a messaging application);
		receiving user input corresponding to a selection of a collaborative document option of the one or more collaborative document options; ([0049] Fig. 5B shows user selection of one of the document options to be attached as a copy);
		…
		displaying, … a representation of a selected collaborative document option in the message input region, wherein the selected collaborative document option corresponds to a collaborative document stored external to the mobile device; ([0052-0053] Fig. 5C shows that when the attached file is in compose message window with a shaded cloud icon next to the attachment file to indicate the file is stored in the cloud storage);
		Uraizee and Barzilay-Rose are analogous art because Uraizee also teaches methods of attaching files in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose and Uraizee before him/her, to modify the teachings of Barzilay-Rose to include the teachings of Uraizee so that documents options for attaching documents can be displayed and selected attachment can be uploaded to cloud storage before message send. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user selections of files from cloud storage for and as attachments rather than just from local device ([0002, 0025])

Per claim 8, Barzilay teaches:
A computer-implemented method, comprising: 
	receiving, by a mobile collaborative application, a source user input from a source user via at least one user interface (UI) element displayed on a touch sensitive display of a mobile device; ([0192-0193] Fig. 3C shows a UI for a collaborative application including attachment object 305 where user can make select to attach files; [0177] fig. 2 shows input/output circuitry which include a touch screen);
	…
	displaying, by the mobile collaborative application on the touch sensitive display, a selected collaborative document UI element in a message input UI element, [([0194] upon user selection of the attachment(s), the attachment(s) may be depicted as part of the draft message in the composer interface such that the draft message with attachments appended scrolls as a singular object);
	generating, by the mobile collaborative application, a message transmission request [([0195] user can send the draft message to another user or group-based communication thread/channel by selecting the “Send” element 325 in Fig. 3C);
	sending, by the mobile collaborative application, the message transmission request to a target user via a collaborative communications system; and ([0195] user can send the draft message with the attachment(s) to another user or group-based communication thread/channel after selecting “Send” element 325 in Fig. 3C);
	… .

	Although Barzilay teaches sending the composed message with attachments to a direct/thread/channel conversation ([0193-0195]), Barzilay does not explicitly teach displaying the attached document in the chat history region; Rose teaches:
	…
	displaying, by the mobile collaborative application on the touch sensitive display, the collaborative communications message as a collaborative communications message UI element in a chat history UI element, wherein the displayed collaborative communications message UI element includes a collaborative document title and collaborative document pictogram associated with the collaborative document. ([0128-0130] Fig. 3A shows representations of documents in the chat history region 307 with document title and pictogram; [0121] input/output include a touch screen display);
		Rose and Barzilay are analogous art because they both teaching methods sharing documents in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay and Rose before him/her, to modify the teachings of Barzilay to include the teachings of Rose so that part of document details can be previewed in the chat history region. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better visualization of shared resources as previews in the group-based communication interface ([0076]).

	Additionally, Barzilay teaches selection of an attachment icon to attach files to message draft ([0192-0193] Fig. 3C), and conversation contents including shared documents being stored in server for indexed for searching ([0167-0168]), but Barzilay-Rose do not explicitly teach using an input token to display files options to be attached, and storing the attachments in external storage when it’s displayed in the message compose region; Uraizee teaches:
	detecting, by the mobile collaborative application, whether the source user input includes an input token; ([0045-0046] Fig. 5A shows a list of document options 510 in response to user action to “Attach File”, where user action can be a keyboard input, and where the communication application 502 can be a messaging application);
	displaying, by the mobile collaborative application on the touch sensitive display, a collaborative document selection UI element comprising at least one collaborative document option UI element, in response to at least detecting the input token; ([0045-0046] Fig. 5A shows a list of document options 510 in response to user action of keyboard input to attach files);
	displaying, …  a selected collaborative document UI element in a message input UI element, in response to a user selection of a collaborative document option UI element having an associated cached collaborative document information; ([0049, 0052-0053] Fig. 5C shows that when the attached file is in compose message window with a shaded cloud icon next to the attachment file to indicate the file is stored in the cloud storage, in response to user selection of a file in Fig. 5B);
	generating, … a message transmission request …, wherein the message transmission request includes a collaborative communications message comprising the collaborative document reference, and the collaborative document reference corresponds to a collaborative document stored in document datastores; ([0052-0053] Fig. 5C shows that when the attached file is in compose message window with a shaded cloud icon next to the attachment file to indicate the file is stored in the cloud storage; [0050] cloud based files may be included as a link to the cloud storage in the message body).
		Uraizee and Barzilay-Rose are analogous art because Uraizee also teaches methods of attaching files in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose and Uraizee before him/her, to modify the teachings of Barzilay-Rose to include the teachings of Uraizee so that documents options for attaching documents can be displayed and selected attachment can be uploaded to cloud storage before message send. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user selections of files from cloud storage for and as attachments rather than just from local device ([0002, 0025]), and enable access control on a list of files to be shared.

Per claim 9, Barzilay-Rose-Uraizee teaches:
The computer-implemented method of claim 8, further comprising: 
	sending, by the mobile collaborative application, an available collaborative document request to the collaborative communications system, wherein the collaborative document request includes a source user identifier that identifies the source user associated with the mobile device, and (Uraizee [0037] Fig. 3 shows an authentication 306 process for identifying and authenticating a user, where the user credentials are then used from the collaborative app in the mobile device to request access to files in cloud service and application datastores);
	receiving, by the mobile collaborative application, an available collaborative document response from the collaborative communications system, in response to the available collaborative document request, wherein the available collaborative document response includes a cached authorized collaborative document list that includes cached collaborative document information for each collaborative document the source user is authorized to access. (Uraizee [0037-0038] an approved list of files from various datastore is provided to the user upon request from the user, where it includes both local and cloud-based files).

Per claim 10, Barzilay-Rose-Uraizee teaches:
The computer-implemented method of claim 8, further comprising: 
	displaying, by the mobile collaborative application on the touch sensitive display, a chat UI view comprising the at least one UI element, wherein (Barzilay [0177] fig. 2 shows input/output circuitry which include a touch screen; [0192-0193] Fig. 3C shows a UI for a mobile collaborative application);
		the at least one user interface (UI) element comprises a message composer UI element and the chat history UI element, (Barzilay [0190, 0192] Fig. 3A shows two panes, where conversation feed associated with a group-based communication channel is rendered to the first pane when the user accesses the channel; Fig. 5B shows a chat history region above the message input box 304);
		the message composer UI element comprises at least a message input UI element, and (Barzilay [0192] Fig. 3A show a message composer UI 304 for inputting messages);
		the chat history UI element is configured to display a chat history received from the collaborative communications system. (Barzilay [0192] Fig. 3A shows two panes, where conversation feed associated with a group-based communication channel is rendered to the first pane when the user accesses the channel; Fig. 5B shows a chat history region above the message input box 304).

Per claim 11, Barzilay-Rose-Uraizee teaches:
The computer-implemented method of claim 8, further comprising: 
	generating, by the mobile collaborative application, the collaborative document selection UI element comprising the at least one collaborative document option UI element; and (Uraizee [0046] Fig. 5A show a list of files options 510 including local and cloud-based files);
	ranking, by the mobile collaborative application, the at least one collaborative document option UI element based at least on a collaborative document access frequency associated with the at least one collaborative document UI element. (Uraizee [0046] Fig. 5A shows a list of files that can be attached based on recentness of user interaction with the files).

Per claim 14, Barzilay-Rose-Uraizee teaches:
The computer-implemented method of claim 10, wherein the collaborative communications system is configured to: 
	receive the collaborative communications message sent by the collaborative communications application, (Rose [0128] Fig. 3 shows various received message with attachments);
	update the chat history stored in communications datastores associated with the source user and the target user based at least on the collaborative communications message, (Rose [0128] Fig. 3 shows various received message with attachments, where chat history for Channel D including the source/target users are updated);
	send a document access request to the collaborative management system to request a grant of access to the collaborative document for the target user, and (Uraizee [0031] attachment of cloud-based file can grant access to the file through configuring a one-time guest access for the target user);
	send the collaborative communications message to a target device associated with the target user. (Barzilay [0194-0195] user can send the draft message with the attachment(s) to another user or group-based communication thread/channel).

Per claim 17, claim 17 is a non-transitory storage device claim (Barzilay [0172] Fig. 2 memory 201) that contain limitations that are substantially the same as claim 1, and is likewise rejected.

Claims 2-3, 6-7, 18-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), Uraizee et al. (US Pub 20160094499, hereinafter Uraizee), and Joe et al. (US Pub 20160330150, hereinafter Joe).

Per claim 2, Barzilay-Rose-Uraizee teaches displaying of the “one or more” in response to a selection on a menu/icon (Uraizee Fig. 5A 510), they do not teach displaying an input token in the message input region in response to the icon/menu selection and additional characters approximate the input token; Joe teaches:
The mobile device of claim 1, wherein the processor is further configured to perform the operations comprising: 
	displaying, on the touch sensitive display, an input token in the message input region of the mobile collaborative application, upon a determination that the user input corresponds to the first displayed option of the plurality of displayed options; and ([0136-0137] Fig. 5A shows a “#” icon 501 that the user can select to enter a search mode, where upon selection of the icon 501, the corresponding character “#” is provided as default in the message input box);
	displaying, on the touch sensitive display, one or more characters in the message input region in response to receiving additional user input via the virtual keyboard, wherein the one or more characters are displayed proximate to the input token, wherein ([0136-0137] Fig. 5A shows additional characters entered by the user where the suggested search word list 502 are updated according to character already entered via the virtual keyboard);
		the operations for the displaying of the input token, the displaying of the one or more([0136-0137] Fig. 5A shows the “#” input token and additional characters entered by the user where the suggested search word list 502 are updated according to character already entered via the virtual keyboard).
		Joe and Barzilay-Rose-Uraizee are analogous art because they both teaching methods of user input of different objects within message compose box/window in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee and Joe before him/her, to modify the teachings of Barzilay-Rose-Uraizee to include the teachings of Joe so that an input token/symbol can be used as a shortcut for invoking special function such as accessing files to be attached. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable shortcut input token that can provide an alternate way of invoking certain function.

Per claim 3, Barzilay-Rose-Uraizee-Joe teaches:
The mobile device of claim 2, wherein the collaborative document is associated with a list of users authorized to access the collaborative document. (Barzilay [0123-0124] read access may be permitted for all members of a specified group or channel, while write access may be granted to certain members).

Per claim 6, Barzilay-Rose-Uraizee-Joe teaches:
The mobile device of claim 2, wherein the input token is displayed in the message input region in response to user selection of a particular key of the virtual keyboard, and the particular key is different from the user input corresponding to the first displayed option. (Joe [0138] user can directly input an identifier such as a hash tag # into message input box rather than selecting the identifier icon 501, for the application to switch from chat mode to search mode).

Per claim 7, Barzilay-Rose-Uraizee-Joe teaches:
The mobile device of claim 2, the processor is further configured to perform operations comprising: 
	detecting a selection of the representation of the selected collaborative document option in the chat history region; (Rose [0131-0132] Fig. 3B shows upon selection of the resource request for a shared document, the app needed to access the document may be automatically installed);
	launching a separate application different from the mobile collaborative application; and (Rose [0132-0133] upon installation of the app needed to access the shared document, the server can request access to preview for the shared document to the resource provider and received the preview data shown in Fig. 3B);
	displaying, by the separate application, content of the collaborative document corresponding to the selected collaborative document option, in response to detecting the selection of the representation of the selected collaborative document option. (Rose [0132-0133] upon selection of the shared document in 304C, installation of the app needed to access the shared document, the server can request access to preview for the shared document to the resource provider and received the preview data shown in Fig. 3B).

Per claim 12, Barzilay-Rose-Uraizee teaches displaying of the “at least one collaborative document option” in response to a selection on a menu/icon (Uraizee Fig. 5A 510), they do not teach do not teach filtering document options upon user input of additional characters; Joe teaches:
The computer-implemented method of claim 11, further comprising 
	receiving, by the mobile collaborative application, additional user input after detecting the input token, wherein the additional user input includes at least one additional character; and ([0136-0137] Fig. 5A shows additional characters entered by the user after the input token of “#” where the suggested search word list 502 are updated according to characters entered);
	filtering, by the mobile collaborative application, the at least one  ([0136-0137] Fig. 5A shows additional characters entered by the user after the input token of “#” where the suggested search word list 502 are updated according to characters entered);
		Joe and Barzilay-Rose-Uraizee are analogous art because they both teaching methods of user input of different objects within message compose box/window in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee and Joe before him/her, to modify the teachings of Barzilay-Rose-Uraizee to include the teachings of Joe so that an input token/symbol can be used as a shortcut for invoking special function such as accessing files to be attached. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable shortcut input token that can provide an alternate way of invoking certain function.

Per claim 13, Barzilay-Rose-Uraizee-Joe teaches:
The computer-implemented method of claim 12, wherein 
	the collaborative communications message includes a set of communications message attributes and communications message content, (Barzilay Fig. 5B shows message history list with message content and the user who send the message);
	the set of communications message attributes includes a communications message author attribute identifying the source user that sent the communications message, and (Barzilay Fig. 5B shows message history list with message content and the user who send the message);
	the collaborative document reference includes the collaborative document title associated with the collaborative document, a collaborative document identifier that uniquely identifies the collaborative document, and a collaborative document pictogram identifier associated with the collaborative document. (Rose [0128-0130] Fig. 3A shows a preview of the document from ACME.com, where the document title along with a logo of the document service is shown in the preview of the document, along with the unique link to the document in 304C).

Per claim 18-19, claims 18-19 contain limitations that are substantially the same as claim 2-3 respectively, and are likewise rejected.

Per claim 20, Barzilay-Rose-Uraizee-Joe teaches:
The non-transitory computer readable storage device of claim 18, wherein the instructions, upon execution by the mobile device, further cause the mobile device to perform operations comprising: 
	requesting at least a portion of the content of the collaborative document corresponding to the selected collaborative document option from a collaborative management application, in response to detecting a selection of the representation of the selected collaborative document option, and (Rose [0131-0132] Fig. 3B shows upon selection of the resource request for a shared document, the app needed to access the document may be automatically installed);
	displaying, on the touch sensitive display at least a portion of the content of the collaborative document, after receiving at least a portion of the content from the collaborative management application. (Rose [0132-0133] upon installation of the app needed to access the shared document, the server can request access to preview for the shared document to the resource provider and received the preview data shown in Fig. 3B);

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), Uraizee et al. (US Pub 20160094499, hereinafter Uraizee), Joe et al. (US Pub 20160330150, hereinafter Joe), and Moore et al. (US Pub 20100123724, hereinafter Moore).

Per claim 4, Barzilay-Rose-Uraizee-Joe teaches other displayed options such as smiley emoticon icon (Barzilay Fig. 3C), but they do not teach display of animated contents in response to selection of a second displayed option such as a smiley emoticon icon; Moore teaches:
The mobile device of claim 2, wherein the processor is further configured to perform the operations comprising: 
	displaying a plurality of representations of animated visual content, upon a determination that the user input corresponds to a second displayed option of the plurality of displayed options and in response to receiving the user input corresponding to the plurality of displayed options. ([0180-0184] emoji characters refer to still and animated picture characters; upon user selection of emoji category 5010-2 in Fig. 5B, a list of emoji characters is displayed; Fig. 5A shows a selected emoji in the message input box).
		Moore and Barzilay-Rose-Uraizee-Joe are analogous art because they all  teach methods of user input of different objects within message compose box/window in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee-Joe and Moore before him/her, to modify the teachings of Barzilay-Rose-Uraizee-Joe to include the teachings of Moore so that animated emoji characters can be accessed and inserted into messages being composed. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user selections of animated emoji characters.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), Uraizee et al. (US Pub 20160094499, hereinafter Uraizee), Joe et al. (US Pub 20160330150, hereinafter Joe), Paek et al. (US Pub 20170357443, hereinafter Paek).

Per claim 5, Barzilay-Rose-Uraizee-Joe teaches other displayed options in Fig. 3C such as an emoticon icon and “@” icon, but they do not teach displaying of externally stored records in response to selection of a third option among the plurality of options; Paek teaches:
The mobile device of claim 2, wherein the processor is further configured to perform operations comprising: 
	displaying one or more representations of records stored in an external database, upon a determination that the user input corresponds to a third displayed option of the plurality of displayed options and in response to receiving the user input corresponding to the plurality of displayed options. ([0066] Fig. 5 illustrates a cloud icon 508, which if selected, launches functionality associated with web service such as a link to a file “salespitch.pptx” stored in the web service).
		Paek and Barzilay-Rose-Uraizee-Joe are analogous art because they both teaching methods of attaching files in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee-Joe and Paek before him/her, to modify the teachings of Barzilay-Rose-Uraizee-Joe to include the teachings of Paek so that files available through web services can be accessed. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user selections of files from web services in additional to local and cloud storage.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), Uraizee et al. (US Pub 20160094499, hereinafter Uraizee), and Gurtin et al. (US Pub 20210200561, hereinafter Gurtin).

Per claim 15, Barzilay-Rose-Uraizee further teaches storing shared file in a cloud storage and grant permission for another user to edit (Uraizee [0050] Fig. 5B 534 “insert Edit Link”), but they do not explicitly teach the shared document can be modified by target user; Gurtin teaches:
The computer-implemented method of claim 8, wherein the collaborative management system is configured to receive, from a device associated with the target user, at least one request to modify at least a portion of the collaborative document stored in at least one datastore operatively coupled to the collaborative management system. ([0094] Fig. 5 shows that a target user John Doe has made modification to the originally shared document, and uploaded/shared a new version of the file as “Project A_v2.doc”).
		Gurtin and Barzilay-Rose-Uraizee are analogous art because they both teaching methods of user attaching documents in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee and Gurtin before him/her, to modify the teachings of Barzilay-Rose-Uraizee to include the teachings of Gurtin so that shared documents can be modified by target user for collaboration. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user modification of the shared documents.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Barzilay et al. (US Pub 20210173493, hereinafter Barzilay), in view of Rose et al.  (US Pub 20200279070, hereinafter Rose), Uraizee et al. (US Pub 20160094499, hereinafter Uraizee), and Moore et al. (US Pub 20100123724, hereinafter Moore).

Per claim 16, Barzilay-Rose-Uraizee teaches other displayed options such as smiley emoticon icon (Barzilay Fig. 3C), but they do not teach display of animated contents in response to selection of a second displayed option such as a smiley emoticon icon; Moore teaches:
The computer-implemented method of claim 8, further comprising: 
	receiving, by the mobile collaborative application, a user selection to insert preset content via an insert preset content UI element, wherein the user selection to insert the preset content is a request to insert a reference to an animated pictogram in a collaborative communications message. ([0180-0184] emoji characters refer to still and animated picture characters; upon user selection of emoji category 5010-2 in Fig. 5B, a list of emoji characters is displayed; Fig. 5A shows a selected emoji in the message input box).
		Moore and Barzilay-Rose-Uraizee are analogous art because they both teaching methods of user input of different objects within message compose box/window in collaborative applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Barzilay-Rose-Uraizee and Moore before him/her, to modify the teachings of Barzilay-Rose-Uraizee to include the teachings of Moore so that animated emoji characters can be accessed and inserted into messages being composed. One would be motivated to make the combination, with a reasonable expectation of success, because it would improve usability by enable user selections of animated emoji characters.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patents
US 10951558 B2
Ferrick; Allen James et al.
Apparatus for validating application dialog received from external application following triggering event, has processor for outputting application dialog to client device for display by group-based communication interface
US 8286085 B1
Denise; Jason Adam
Method for providing attachment suggestion to attach files for e.g. electronic mail message in e.g. portable client device, involves displaying representation of determined attachment suggestion for outgoing communication


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176